DISMISS and Opinion Filed May 3, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-84-01137-CV

             THE TEXAS RANGER OIL COMPANY, Appellant
                              V.
                   ALAMO FLUIDS, INC., Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 84-4064-F

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Garcia
      We reinstate this appeal. This case was abated in 1985 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system; however, nothing on that

system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution.          See id.

42.3(b),(c). The letters to appellant’s attorneys were returned because the addresses
were no longer current. Appellant’s counsel has not withdrawn from representation

and has failed to provide the Court with an up-to-date address. See TEX. R. APP. P.

6.5; 5th Tex. App. (Dallas) Loc. R. 2.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).



                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE



841137F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THE TEXAS RANGER OIL                         On Appeal from the 116th Judicial
COMPANY, Appellant                           District Court, Dallas County, Texas
                                             Trial Court Cause No. 84-4064-F.
No. 05-84-01137-CV          V.               Opinion delivered by Justice Garcia.
                                             Justices Myers and Partida-Kipness
ALAMO FLUIDS, INC., Appellee                 participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 3, 2021




                                       –3–